PER CURIAM.
This ease involves the very narrow issue of whether Section 57.041, Florida Statutes (1993) requires the trial court to assess costs in child dependency cases. Contrary to the conclusion reached by the trial court regard*949ing this question, we find that it does not1.
Accordingly, the cost judgment entered by the trial court herein is reversed.

. Holding that the provisions of Section 57.041, Florida Statutes (1993) are not mandatory in child support cases may raise the question as to whether the court has the discretion to use that section in these cases. However, since that possibility is not the subject of this appeal, we do not address it herein.